 ILLINOIS BELLTELEPHONE COMPANY101ILLINOISBELL TELEPHONECOMPANYandLOCAL JOINT EXECUTIVEBOARD, HOTEL &RESTAURANT EMPLOYEES &BARTENDERS INTER-NATIONALUNION,AFL, - PETITIONER.CaseNo. 13-RC-12417.July 10, 1952Decision and Direction of ElectionUnder a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman J. DeKoven, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles]..Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act..2.The labor organizations involved claim to represent certainemployees of the Employer'3.The Employer and the Intervenor contend that a collective bar-gaining agreement between them bars consideration of the instantpetition.OnJuly 26,1950, the Employer and the Intervenor exe-cuted a contract covering, among others, a major portion of the em-ployees in the unit requested by the- Petitioner.This contractprovided that the agreement would continue in effect until 60 daysafter written notice by either party of a desire to modify or termi-nate but that in no event would such notice be served prior to April 8,1952.2On November 21, 1951, the contract was amended as to certainwage scales and further amended to provide that the contract was tobecome effective on December 2, 1951, and continue until 60 daysafter written notice by either party of a desire to modify or terminate'The Chicago Telephone Traffic Union(Independent),herein termed the Intervenor,was granted intervention at the hearing upon showing of a contractual interest in therepresentation of some of the employees in the unit sought by the Petitioner.At the-hearing the ,Intervenor contended that the Petitioner was "fronting"for its constituentlocal labor organizations who are not in compliance with the filing provisions of Section9 (f), (g), and(h) of the amended Act, and that the petition should accordingly not beentertained by the BoardThe Board has frequently ruled that the fact of complianceby a labor organization which is required to comply,is a matter for administrative deter-mination and is not litigable by the parties.SeeSunbeam Corporation,94 NLRB 844;cf.Highland Park Manufacturing Company, 71S.Ct. 489.As noted in theSunbeamcase, however,the Board will consider any relevant information brought to its attentionin its investigation of compliance.In the instant case, the Board has considered theevidence upon which the Intervenor grounds its contention and will herein order,on thesespecific- facts,that the Petitioner take certain action before participating in the electiondirected hereinafter.See footnote 9,infra.2The April 8, 1952, date for notice to terminate or modify was fixed by amendmentto the contract on December 8, 1950.100 NLRB No. 24. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided that such notice could not be served before October 7, 1952_The petition in this case was filed on September 13, 1951.It is clear that the agreement between the Employer and the Inter-venor signed on November 21, 1951, after the petition was filed, wasa premature extension of the- existing contract and cannot serve asa bar to these proceedings .3While the July 26, 1950, contract couldserve as a bar to a petition for certification of representatives for itsinitial term, this contract became terminable at will on April 8, 1952,and, as this date has passed, can no longer act to forestall such a peti-tion.4Accordingly, the Board finds that a question affecting com-merce exists concerning the representation of employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.The Petitioner requests that the Board find appropriate a unitconsisting of all cooks, senior cooks, first cooks, head cooks, bus boys,porters, head porters, junior matrons, matrons, and night operatingmatrons employed in the cafeterias of the Employer's Chicago, Illi-nois, area traffic department, excluding guards, professional employ-ees, all supervisors as defined in the amended Act, and all otheremployees.The Employer and the Intervenor assert that this unitis inappropriate and contend that these employees should not besevered from the broad unit of nonsupervisory employees in thetraffic department now represented by the Intervenor.The Employer operates approximately 35 cafeterias in buildingshousing the Chicago area traffic department.About 255 employeesare assigned to nonsupervisory positions in the cafeterias.They areunder the separate supervision of the dining service manager whoreports to the general traffic personnel supervisor and, ultimately, tothe general manager of the Chicago area traffic department.Thecafeterias are generally located on floors housing other traffic depart-ment personnel but occupy partitioned-off spaces therein.They areused by both traffic department personnel and other employees. Only3 of the cafeterias have employees on duty at all times. In the remain-ing locations, the facilities may be used to a limited extent by otheremployees during such periods as the cafeteria personnel are notpresent.Employees classified as cooks, senior cooks, first cooks, and headcooks do baking, cooking, butchering, and miscellaneous dining serv-8 SeeModine Manufacturing Company,89 NLRB 1360,and cases cited therein.4SeeAmerican Lawn Mower Company,79 NLRB 367, and cases cited therein. ILLINOIS BELL TELEPHONE COMPANY103icework in varying degrees according to the position.Bus boys,porters, and head porters perform the tasks usually associated withsuch job titles.Employees classified as matrons do a limited amountof cooking, as well as other dining service work, and act ascashiersand food checkers.At the present time the Employer does not employanyone in the classifications of night operating matronor juniormatron.Only one of the cafeterias has a complete complement of allclassifications and the number of employees and classifications atany of the cafeterias varies according to the volume of business.The cafeteria personnel work about 35 hours a week and havereporting and quitting times generally varying from the remainderof the Employer's personnel.They receive and wear uniforms fur-nished by the Employer, are paid on an hourly rate, and are allowedI freemeala day provided they work more than 4 hours consecutively.The average earnings of cafeteria personnel are appreciably lowerthan those of the bulk of the personnel in the traffic department.Approximately 200 of the cafeteria workers are female and about 55are male employees.The female employees are included in the unitnow represented by the Intervenor while the male employees havebeen excluded from that group.The great majority of the 7,000 employees in the unit representedby the Intervenor are classified as telephone operators. The remainderof the unit consists of clerical employees doing work related to thatperformed by the operators or administrative tasks, plus approxi-mately 60 seamstressesand rest and check room attendants and thefemale cafeteriapersonnel.The Employer's telephone operators andclerical personnelare notuniformed, work different hours from thecafeteria group, andare salariedemployees.Interchange from andto the cafeteria group is relatively infrequent and appearsto be sub-stantially confined totransfersof matrons to operatorpositions ortransfers betweenthe cafeteriagroup and the seamstress or rest roomand check room attendant positions.The latterclassifications arealso hourly paid uniformed employees.On the other hand, a numberof contract rights and benefits are the same for all employees in theunit represented by the Intervenor, including 'seniority provisions,vacations, pensions, holiday pay, night differentials, sick, death, anddisability benefits, and special telephone rates.The Employer and the Intervenor contend that the femalecafeteriaemployees should not be severed from the broad unit in which theyare now represented and the Intervenorexpresses a willingness to 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDextend the unit to cover male cafeteria employees now excluded.Onthe entire record, however, the Board considers that the separatesupervision, the considerably divergent type of duties, and the othersubstantial differences in the conditions of employment of the cafe-teria employees and the remainder of the broad unit represented bythe Intervenor provide sufficient basis for allowing these employeesan opportunity for separate representation 5In this respect, theBoard notes that its long-standing and consistent policy has been toexclude office clerical employees from' units of manual employees.aWhile the instant case presents the opposite situation, the same fun-damential basis for separation exists.On the other hand, the inclu-sion of a major portion of the cafeteria employees in the broaderunit in the past indicates that such inclusion may well be appropriateherein despite the conditions noted.Accordingly, we shall be guided,in part, by the desires of the employees.We direct that an electionby secret ballot be conducted among the employees in the following.voting group :All cooks, senior cooks, first cooks, head cooks, bus boys, porters,head porters, junior matrons, matrons, and night operating matronsin the Employer's cafeterias in the Chicago area traffic departmentexcluding cafeteria clerks,' guards, professional employees, super-visors as defined in the amended Act,8 and all other employees.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for thatunit as described above, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining. In theevent a majority vote for the Intervenor, the Board finds the existingunit, with the addition of the male cafeteria employees, to be appro-Cf.Hughes, Tool Company,97NLRB 1107;Thalhimer Brothers,Incorporated,93NLRB726;Allied Stores of Ohio d/b/a A. PolskyCompany,90 NLRB 1868.McInerneySpring & Wire Company,61NLRB 842, and cases citedtherein.6 SeeWestern Electric Company,85 NLRB 227;Buckeye Rural Electric Cooperative,Inc.,88 NLRB 196,and cases cited therein.IThePetitioner does not request the inclusion of seven employees classified as supplyclerks or forge adjustment clerks.These employees are under the same supervision asthe cafeteria employees and do purchasing and clericalwork ofthe same type as clericalemployees assigned elsewherein the trafficdepartment.Accordingly,we shall excludethese employees."Despitethe classification of some of the cafeteria employees as "head,""senior," and"first," the parties agree and the Boardfinds thatnone of the employees in the Includedclassifications is a supervisor as defined In the Act. KAISER ALUMINUM & CHEMICAL CORPORATION105priate and the Regional Director will issue a certificate of results ofelection to such effect.9[Text of Direction of Election omitted from publication in thisvolume.]shows that all the 14 local unions of the Hotel & Restaurant Employeesk Bartenders International Union,AFL, in theChicago area are constituent membersof the Local Joint Executive Board,which is the Petitioner herein.The Joint Boardconsists of 3 delegates from eachof thelocals.It was testified at the hearing in thiscase..thatynone of the employees sought are members or are eligible to be members ofthe 14 locals presently established;that none of these locals claims any interest inthe representation of these employees;and that,while the Employer's cafeteria em-ployees are not eligible for membership in the Local Joint Board itself,that organiza-tion intends to establish and charter a new local for industrial cafeteria employees.The bylaws of the Joint Board,however,provide that the Joint Board shall enforcewage and hour scales, conduct all strikes,determine jurisdictional questions, andapprove all contracts of its constituent locals.Contracts are negotiated by representa-tives of the interested locals and Joint Board representatives and must be ratified bythe interested localsandby a two-thirds majority of the members of the Joint Board.Noneof the 14 local unionsin theChicago area is, at the present.time, in compliancewith the filing provisionsof Section9 (f), (g), and(h).In view of the participationof these local unions through membership on the Joint Board,in contract negotiationand ratificationprocedureswhich will affect the employees in the unit requested if thePetitioner is successful in the election ordered herein,the Board finds that participa-tion in theelection by the Petitionershall be conditioned upon thefull compliance withthe filing procedures of the Aot byeach of the 14 locals.Cf.MathieaonChemicalCorporation,LakeCharlesOperation,81 NLRB 1355;The Prudential Insurance Com-pany of America,81NLRB 295;UnitedStatesGypsumCompany,77NLRB 1098 ;Lane-Wells Company,77NLRB 1051.KAISER ALUMINUM&CHEMICAL CORPORATIONandINDEPENDENTLOCAL OF KAISERS ALUMINUMWORKERSNo.1 OF TACOMA,WASH-INGTON, PETITIONER.Case No. 19-RC-946. July 11, 195,0Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth McClaskey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:11.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.2'-The Employer'smotion for oral argument in this case is'denied inasmuch as therecord and the briefs filed by the parties adequately present the issues and positionsof the parties.5Tbe United -Steelworkers of America, CIO, herein termed the Intervenor, wasgranted intervention at the hearing for itself and on behalf of its Locals Nos. 829, 888,841, and 2626 upon showing of a contractual interest in the representation of theseemployees.100 NLRB No. 19.